 1   KENNETH J. TROIANO
     ATTORNEY AT LAW
 2   State Bar #134786
     P.O. Box 33536
 3   San Diego, CA 92163-3536
     (858) 268-8600
 4   Email: kjtroiano@mac.com
 5   Attorney for Defendant
     David Alec White
 6
                           UNITED STATES DISTRICT COURT
 7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
                               (HONORABLE MARILYN L. HUFF)
 9
                                          )
10   UNITED STATES OF AMERICA,            )
                                              CRIMINAL CASE 19CR0666-H
                                          )
11                Plaintiff,              )
                                          )   Date: April 8, 2019
12   v.                                   )   Time: 1:30 p.m.
                                          )
13   DAVID ALEC WHITE,                    )
                                          )
14                Defendant.                  STATEMENT OF FACTS AND
                                          )
                                          )   MEMORANDUM OF POINTS AND
15                                        )
                                          )
                                              AUTHORITIES IS SUPPORT OF
16                                        )   PRETRIAL MOTIONS.
17

18

19                                            I.
20

21
                               STATEMENT OF THE CASE

22
           David Alec White is charged in a one count information with the Possession
23

24   of an Unregistered Firearm in violation of     26 U.S.C. §§ 5861(d) and 5871
25
     (AR-15 style rifle with a barrel of less than 16 inches) and Criminal Forfeiture
26

27   pursuant to 26 U.S.C. § 5872 and 26 U.S.C. § 2641©.
28



                                              !1
 1         Mr. White is free on bond
 2
           The government has been providing discovery. Mr. White relies on the
 3

 4   factual allegations contained in the complaint for purposes of these motions (Case
 5
     # 19MJ0288).
 6

 7                                           II.
 8

 9
                 MEMORANDUM OF POINTS AND AUTHORITIES

10
     A.    THE DEFENDANT HEREBY MOVES THE COURT TO COMPEL
11         DISCOVERY PURSUANT TO RULE 16 OF THE FEDERAL RULES
12         OF CRIMINAL PROCEDURE AND BRADY v. MARYLAND.
13

14
           The defendant moves for production by the government of the items listed

15
     below. This request is not limited to those items that the prosecutor personally
16

17   knows of, but rather includes any and all discoverable items listed below that are
18
     in the custody, control, care, or knowledge of the government or any "closely
19

20   related investigative [or other] agencies", or the existence of which are known, or
21
     by the exercise of due diligence may become known, to the attorney for the
22

23   government. United States v. Bryan, 868 F.2d 1032 (9th Cir.), cert. denied, 493
24

25
     U.S. 858 (1989).
26
           (1) The Defendant's Statements - Under Fed. R. Crim. P. 16 (a)(1)(A) the
27

28   government must disclose to the defendant and make available for inspection,


                                              !2
 1   copying, or photographing:
 2
           • the substance of any other relevant oral statement made by the defendant
 3

 4            whether before or after arrest in response to interrogation by any person
 5
              known by the defendant to be a government agent if the government
 6

 7            intends to use that statement at trial. Rule 16(a)(1)(A);
 8
           • any relevant written or recorded statement made by the defendant, if the
 9

10
              statement is within the government's possession, custody, or control and
11

12            the attorney for the government knows -- or through due diligence could
13
              know -- that the statement exists. Rule 16(a)(1)(B)(i);
14

15         • the portion of any written record containing the substance of any
16
              relevant oral statement made before or after arrest if the defendant made
17

18
              the statement in response to interrogation by a person the defendant
19

20            knew was a government agent. Rule 16(a)(1)(B)(ii); and
21
           • the defendant's recorded testimony before a grand jury relating to the
22

23            charged offense. Rule 16(a)(1)(B)(iii).
24
           The Advisory Committee Notes, as well as the 1991 amendments to Rule
25

26   16, make it clear that the Government must reveal all the defendant's statements,
27

28
     whether oral or written regardless of whether the Government intends to introduce


                                               !3
 1   those statements in its case-in-chief or reserve their use for impeachment
 2
     purposes.
 3

 4         The defense also requests the government to produce copies of any
 5
     warnings given to him relating to his rights under Miranda v. Arizona, 384 U.S.
 6

 7   439 (1966) and all audio or video recordings of any statements made by him.
 8

 9
           (2) The Defendant's Prior Record - Evidence of the defendant's prior

10
     criminal record is discoverable under Fed. R. Crim. P. 16(a)(1)(B).
11

12         (3) Documents and Tangible Objects - The defendant requests, under
13
     FRCrP 16(a)(1)(C), the opportunity to inspect and copy, or photograph, as well as
14

15   test, if necessary, all books, papers, documents, photographs, tangible objects,
16
     buildings or places or copies of portions thereof, which are material to the defense
17

18
     or intended for use in the government's case-in-chief, or were obtained from or
19

20   belong to the defendant.
21
           Specifically, the defense requests to inspect, copy, and photograph the
22

23   following items:
24
           • The AR-16 and all other guns, ammunition, or accessories;
25

26         • Any personal papers, objects, identification cards, recordings, credit/
27

28
                 bank cards or clothing seized from vehicle and the defendant or


                                              !4
 1            attributed to the defendant or any co-defendant or co-conspirator;
 2
           • A color copy of all photographs and video or audio recordings taken of
 3

 4            the defendant, the personal papers or objects described above, and the
 5
              seized guns and ammunition, including those taken by U.S Probation
 6

 7            Officers, the ATF, and agents and officers of other law enforcement
 8

 9
              agencies; and

10
           • Any cellular telephones, computers, tablets, radios or walkie-talkies
11

12            found in the vehicle or on the persons or among the effects of the
13
              defendants or conspirators, including the device’s memory and records
14

15            taken from the memory or subscriber accounts..
16
           The defense also requests that all the above-listed items be preserved
17

18
     pending trial and sentencing.
19

20         The defense is awaiting a replacement copy of a video taken of the
21
     defendant.
22

23          (4) Reports of Scientific Tests or Examinations – Pursuant to Fed. R.
24
     Crim. P. 16(a)(1)(D), Mr. White requests the opportunity to inspect and copy, or
25

26   photograph, as well as test, if necessary, all reports of physical or mental
27

28
     examinations, and of scientific tests or experiments, or copies thereof in this case


                                              !5
 1   which are material to the defense or intended for use in the government's case-in-
 2
     chief.
 3

 4            The defense requests any reports generated from the testing and
 5
     analysis of the AR-15 rifle.
 6

 7            (5) Expert Witness Testimony - Pursuant to Fed. R. Crim. P. 16(a)(1)(E),
 8

 9
     Mr. White hereby requests a written summary of testimony the government

10
     intends to use under Fed. R. Evid. Sections 702, 703 or 705 during its case-in-
11

12   chief at trial. A written summary of testimony is defined in this rule as a
13
     description of the witnesses’ opinions, the bases and reasons for those opinions,
14

15   and the witnesses’ qualifications.
16
              (6) Brady Material – pursuant to Brady v. Maryland, 373 U.S. 83 (1963),
17

18
     the defendant requests all documents, statements, agent’s reports, and tangible
19

20   evidence potentially favorable to the defendant on the issue of guilt, effecting the
21
     credibility of the government’s case, or that could potentially result in a lower
22

23   sentence. Impeachment as well as exculpatory evidence falls within Brady’s
24
     definition of evidence favorable to the accused. United States v. Bagley, 473 U.S.
25

26   667 (1985); United States v. Agurs, 427 U.S. 97 (1976).
27

28



                                              !6
 1         (7) Any Proposed FRE 404(b) - Evidence of prior similar acts is
 2
     discoverable under Fed. R. Crim. P. 16(a)(1)(C) and Fed. R. Evid. 404(b). In
 3

 4   addition, under Fed. R. Evid. 404(b), "upon request of the accused, the
 5
     prosecution . . . shall provide reasonable notice in advance of trial . . . of the
 6

 7   general nature . . ." of any evidence the government proposes to introduce under
 8

 9
     Fed. R. Evid. 404(b) at trial. The defendant requests that such notice be given

10
     well in advance of trial in order to give the defense time to adequately investigate
11

12   and prepare for trial.
13
           (8) Jencks Act Material - The defense requests all material to which
14

15   defendant is entitled pursuant to the Jencks Act, 18 U.S.C. § 3500, reasonably in
16
     advance of trial, including dispatch or surveillance tapes. A verbal
17

18
     acknowledgment that "rough" notes constitute an accurate account of the witness'
19

20   interview is sufficient for the report or notes to qualify as a statement under
21
     §3500(e)(1). Campbell v. United States, 373 U.S. 487, 490-92 (1963). In United
22

23   States v. Boshell, 952 F.2d 1101 (9th Cir. 1991), the Ninth Circuit held that when
24
     an agent goes over interview notes with the subject of the interview the notes are
25

26   then subject to the Jencks Act.
27

28
           The defense requests, prior to trial or any substantive motion hearing, the


                                              !7
 1   government produce Jencks material in order to expedite cross-examination and to
 2
     avoid lengthy recesses during the proceedings.
 3

 4         Furthermore, all video or audio taped statements of any witnesses should be
 5
     produced well in advance of trial so that they may be reviewed, translated, if
 6

 7   required, transcripts prepared, and meaningful witness interviews conducted.
 8

 9
           (9) Evidence of Bias or Motive to Lie - The defendant requests any

10
     evidence that any prospective government witness is biased or prejudiced against
11

12   the defendant, or has a motive to falsify or distort his or her testimony.
13
     Pennsylvania v. Ritchie, 480 U.S. 39 (1987); United States v. Strifler, 851 F.2d
14

15   1197 (9th Cir. 1988), cert. denied, 489 U.S. 1032 (1989).
16
           (10) Giglio Material - The defense requests all statements, promises, and
17

18
     threats, express or implied, made to any government witness, including any
19

20   material witnesses or informants, in exchange for their testimony in this case, and
21
     all other information which could arguably be used for the impeachment of such
22

23   witnesses. Giglio v. United States, 405 U.S. 150 (1972).
24
           (11) Evidence of a Criminal Investigation of Any Government Witness
25

26   – The defendant requests any evidence that any prospective witness is under
27

28
     investigation by federal, state, or local authorities for any criminal conduct. United


                                               !8
 1   States v. Chitty, 760 F.2d 425 (2nd Cir. 1985).
 2
           (12) Government Examination of Law Enforcement Personnel Files -
 3

 4   Mr. White requests that the government examine the personnel files and any other
 5
     files within its custody, care or control, or which could be obtained by the
 6

 7   government, for all testifying witnesses, including testifying officers and agents
 8

 9
     who may have been controlling or contacting a confidential informant involved in
10
     this case. Mr. White requests that these files be reviewed by the government
11

12   attorney for evidence of perjurious conduct or other like dishonesty, or any other
13
     material relevant to impeachment, or any information that is exculpatory, pursuant
14

15   to its duty under United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991). United
16
     States v. Jennings, 960 F.2d 1488, 1492 (9th Cir. 1992).
17

18
           (13) Surveillance Evidence and Dispatch Transmissions - Mr. White
19

20   requests the government to preserve and make available through discovery all
21
     recordings and photographs made/taken by law enforcement relating to or
22

23   documenting the surveillance, apprehension, and questioning of the defendant or
24
     any percipient witness.
25

26   //
27

28
     //


                                               !9
 1   B.    MOTION FOR LEAVE TO FILE FURTHER MOTIONS.
 2
           1) Mr. White respectfully moves the Court for leave to file further motions
 3

 4   upon completion of the discovery process or formal notification by the
 5
     government of its intent to use specific FRE § 404(b) evidence at trial.
 6

 7         2) Mr. White reserves his right to request the suppression of any evidence
 8

 9
     seized in violation of the Fourth Amendment and statements made by him while

10
     subject to custodial interrogation pursuant to Miranda v. Arizona, 384 U.S. 436
11

12   (1966). He further reserves his right to request a hearing pursuant to 18 U.S.C. §
13
     3501 to determine if his statements were made voluntarily and if his waiver of
14

15   rights under Miranda was done so voluntarily.
16

17

18                                           III.
19                                    CONCLUSION
20

21         For the foregoing reasons, Mr. White respectfully requests the Court to
22
     grant his motions.
23

24
                                                         Respectfully submitted,
25

26   Dated: March 22, 2019                               s/Kenneth J. Troiano
27
                                                         Kenneth J. Troiano
                                                         Attorney for Defendant
28
                                                         David Alec White

                                              !10
